Case 1:19-cv-06718-AT Document 37 Filed 11/16/20 Page 1 of 1

 

UNITED STATES DISTRICT COURT USDC SDNY

SOUTHERN DISTRICT OF NEW YORK DOCUMENT

MARINA SHRON, on behalf of herself and ELECTRONICALLY FILED
similarly-situated others, DOC #:

DATE FILED: _ 11/16/2020

 

Plaintiff,

-against-
19 Civ. 6718 (AT)
LENDINGCLUB CORPORATION,
AMENDED ORDER

 

Defendant.
ANALISA TORRES, District Judge:

 

The initial pretrial conference scheduled for November 17, 2020, is ADJOURNED sine
die.

SO ORDERED.

Dated: November 16, 2020

New York, New York }-

ANALISA TORRES
United States District Judge
